— Stephens J.

By the Court.

delivering the opinion.
In this case, the guardian has made annual returns, showing that for several years, the expenses of the maintenance and education of his ward have exceeded her income 5 and the only question is, whether this excess ought to be allowed him in his account. Our statute of 1799, sec Cobb's Big, 313, directs that guardians shall be allowed all “ reasonable disbursements suitable to the circumstances of the orphan,” and then declares that when it shall appear to the Court of Ordinary that the income is not sufficient for the education and maintenance of the orphan, it shall be the duty of the Court to bind out the orphan, in order to secure the education and maintenance in that way. The work of education, and maintenance is to go on, whether the child be bound out or not. The guardian must go on with it till he is stopped, by the Court. He must furnish to the Court information of the condition of the estate, as was done in this case, by his annual returns, and then proceed with the work of education and maintenance, taking care not to exceed sc reasonable” limits in his outlays for this purpose, until the Court gives him notice that the work is to be done in another mode, that is by binding out the ward.
All of the charges in this case were admitted to he true and proper, unless they were rendered improper by the single fact, that they exceeded the income. We do not think this fact rendered them improper in this case, because the Court by leaving work in the hands of the guardian, afte *585notice of that fact from him, must be considered as having authorized him to disregard that fact. That his annual returns were sufficient notice of the fact, was expressly decided by this Court in the case of Rolf vs. Rolf, 20 Ga. Rep., 325. We adhere to that decision.
Judgment reversed.